Exhibit 10.3

POST HOLDINGS, INC.

2012 LONG-TERM INCENTIVE PLAN

1. Establishment and Purpose. Post Holdings, Inc. hereby establishes, effective
February 3, 2012, an incentive compensation plan known as the “Post Holdings,
Inc. 2012 Long-Term Incentive Plan” (“Plan”). The purpose of the Plan is to
attract, retain, and motivate Participants (as defined herein) by offering such
individuals opportunities to realize stock price appreciation, by facilitating
stock ownership, and/or by rewarding them for achieving a high level of
corporate performance. In addition, the Plan permits the issuance of Awards in a
partial or full substitution for certain awards relating to shares of the common
stock of Ralcorp Holdings, Inc. immediately prior to the spin-off of the Company
by Ralcorp Holdings, Inc.

2. Definitions. The capitalized terms used in this Plan have the meanings set
forth below.

(a) “Affiliate” means any corporation that is a Subsidiary of the Company and,
for purposes other than the grant of Incentive Stock Options, any limited
liability company, partnership, corporation, joint venture, or any other entity
in which the Company or any such Subsidiary owns an equity interest.

(b) “Agreement” means a written contract entered into between the Company or an
Affiliate and a Participant or, in the discretion of the Committee, a written
certificate issued by the Company or an Affiliate to a Participant, in either
case, containing or incorporating the terms and conditions of an Award in such
form (not inconsistent with this Plan) as the Committee approves from time to
time, together with all amendments thereof, which amendments may be made
unilaterally by the Company (with the approval of the Committee) unless such
amendments are deemed by the Committee to be materially adverse to the
Participant and are not required as a matter of law.

(c) “Associate” means any full-time or part-time employee (including an officer
or director who is also an employee) of the Company or an Affiliate. Except with
respect to grants of Incentive Stock Options, “Associate” shall also include any
Non-Employee Director serving on the Company’s Board of Directors. References in
this Plan to “employment” and related terms (except for references to “employee”
in this definition of “Associate” or in Section 7(a)(i)) shall include the
providing of services as a Non-Employee Director.

(d) “Award” means a grant made under this Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or any Other Award, whether singly, in combination or in tandem.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” shall mean the willful failure by a Participant to perform his
duties with the Company, a Parent or a Subsidiary or the willful engaging in
conduct



--------------------------------------------------------------------------------

which is injurious to the Company, a Parent or any Subsidiary, monetarily or
otherwise, as determined by the Committee in its sole discretion.

(g) “Change in Control” shall mean, except as otherwise provided in an
Agreement, any of the following:

(i) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;

(ii) More than 50% of the (x) combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”) or (y) the then outstanding
Shares of Stock (“Outstanding Company Common Stock”) is directly or indirectly
acquired or beneficially owned (as defined in Rule 13d-3 under the Exchange Act,
or any successor rule thereto) by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), provided, however,
that the following acquisitions and beneficial ownership shall not constitute
Changes in Control pursuant to this paragraph 2(f)(ii);

(A) any acquisition or beneficial ownership by the Company or a Subsidiary, or

(B) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one of more of its
Subsidiaries.

(iii) Consummation of a reorganization, merger, share exchange or consolidation
(a “Business Combination”), unless in each case following such Business
Combination,

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity that as a result of such transaction owns the Company
through one or more subsidiaries);

(B) no individual, entity or group (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common

 

2



--------------------------------------------------------------------------------

stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors or other
governing body of the entity resulting from such Business Combination, except to
the extent that such individual, entity or group owned more than 50% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities prior
to the Business Combination; and

(C) at least a majority of the members of the board of directors or other
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, approving such Business Combination.

(iv) The Company shall sell or otherwise dispose of all or substantially all of
the assets of the Company (in one transaction or a series of transactions).

(v) The shareholders of the Company shall approve a plan to liquidate or
dissolve the Company and the Company shall commence such liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not include
transactions (commonly known as Morris Trust transactions) pursuant to which a
third party acquires one or more businesses of the Company by acquiring all of
the common stock of the Company while leaving the Company’s remaining businesses
in a separate public company, unless the businesses so acquired constitute all
or substantially all of the Company’s businesses, or any transactions commonly
known as Reverse Morris Trust transactions.

(h) “Change in Control Date” shall mean, in the case of a Change in Control
defined in clauses (i) through (iv) of the definition thereof, the date on which
the event occurs, and in the case of a Change in Control defined in clause
(v) of the definition thereof, the date on which the Company shall commence such
liquidation or dissolution.

(i) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute.

(j) “Committee” means the committee of directors appointed by the Board to
administer this Plan. In the absence of a specific appointment, “Committee”
shall mean the Compensation Committee of the Board.

(k) “Company” means Post Holdings, Inc., a Missouri corporation, or any
successor to all or substantially all of its businesses by merger,
consolidation, purchase of assets or otherwise.

(l) “Disability” means, except as otherwise provided in an Agreement, that the
Participant has suffered physical or mental incapacity of such nature as to
prevent him

 

3



--------------------------------------------------------------------------------

from engaging in or performing the principal duties of his customary employment
or occupation on a continuing or sustained basis, provided that, if a
Participant has entered into an employment agreement with the Company, the
Committee, in its sole discretion, may determine to substitute the definition
set forth in such agreement. All determinations as to the date and extent of
disability of any Participant shall be made by the Committee upon the basis of
such evidence as it deems necessary or desirable.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended;
“Exchange Act Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor regulation.

(n) “Fair Market Value” as of any date means, unless otherwise expressly
provided in this Plan:

(i) (A) the closing sales price of a Share on the composite tape for New York
Stock Exchange (“NYSE”) listed shares, or if Shares are not quoted on the
composite tape for NYSE listed shares, on the Nasdaq Global Select Market or any
similar system then in use or, (B) if clause (i)(A) is not applicable, the mean
between the closing “bid” and the closing “asked” quotation of a Share on the
Nasdaq Global Select Market or any similar system then in use, or (C) if the
Shares are not quoted on the NYSE composite tape or the Nasdaq Global Select
Market or any similar system then in use, the closing sale price of a Share on
the principal United States securities exchange registered under the Exchange
Act on which the Shares are listed, in any case on the specified date, or, if no
sale of Shares shall have occurred on that date, on the immediately preceding
day on which a sale of Shares occurred, or

(ii) if clause (i) is not applicable, what the Committee determines in good
faith to be 100% of the fair market value of a Share on that date.

In the case of an Incentive Stock Option, if such determination of Fair Market
Value is not consistent with the then current regulations of the Secretary of
the Treasury, Fair Market Value shall be determined in accordance with said
regulations. The determination of Fair Market Value shall be subject to
adjustment as provided in Section 13(f) hereof.

(o) “Fundamental Change” means a dissolution or liquidation of the Company, a
sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.

(p) “Incentive Stock Option” means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Code or any successor to
such section.

 

4



--------------------------------------------------------------------------------

(q) “Incumbent Board” means the group of directors consisting of (i) those
individuals who, as of the effective date of the Plan, constituted the Board;
and (ii) any individuals who become directors subsequent to such effective date
whose appointment, election or nomination for election by the shareholders of
the Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board. The Incumbent Board shall exclude any individual
whose initial assumption of office occurred (i) as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person (other than a solicitation of proxies by the Incumbent Board)
or (ii) with the approval of the Incumbent Board but by reason of any agreement
intended to avoid or settle a proxy contest.

(r) “Non-Employee Director” means a director of the Company who is not an
employee of the Company, a Parent or a Subsidiary, as defined by Exchange Act
Rule 16b-3.

(s) “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

(t) “Option” means a right to purchase Stock (or, if the Committee so provides
in an applicable Agreement, Restricted Stock), including both Non-Qualified
Stock Options and Incentive Stock Options.

(u) “Other Award” means an Award of Stock, an Award based on Stock other than
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Performance Shares, or a cash-based Award.

(v) “Parent” means a “parent corporation,” as that term is defined in
Section 424(e) of the Code, or any successor provision.

(w) “Participant” means an Associate to whom an Award is made.

(x) “Performance Period” means the period of time as specified in an Agreement
over which Awards are to vest or be earned.

(y) “Performance Shares” means a contingent award of a specified number of
Performance Shares, with each Performance Share equivalent to one or more Shares
or a fractional Share or a Unit expressed in terms of one or more Shares or a
fractional Share, as specified in the applicable Agreement, a variable
percentage of which may vest or be earned depending upon the extent of
achievement of specified performance objectives during the applicable
Performance Period.

(z) “Plan” means this 2012 Long-Term Incentive Plan, as amended and in effect
from time to time.

(aa) “Restricted Stock” means Stock granted under Section 10 hereof so long as
such Stock remains subject to one or more restrictions.

 

5



--------------------------------------------------------------------------------

(bb) “Restricted Stock Units” means Units of Stock granted under Section 10
hereof.

(cc) “Retirement” shall mean, except as otherwise provided in an Agreement,
termination of employment after either (i) attainment of age 65, or (ii) the
normal retirement age specified in the provisions of a retirement plan
maintained by the Company for its employees generally.

(dd) “Share” means a share of Stock.

(ee) “Stock” means the Company’s common stock, $0.01 par value per share (as
such par value may be adjusted from time to time) or any securities issued in
respect thereof by the Company or any successor to the Company as a result of an
event described in Section 13(f).

(ff) “Stock Appreciation Right” means a right, the value of which is determined
relative to appreciation in value of Shares pursuant to an Award granted under
Section 8 hereof.

(gg) “Subsidiary” means a “subsidiary corporation,” as that term is defined in
Section 424(f) of the Code, or any successor provision.

(hh) “Successor” with respect to a Participant means the legal representative of
an incompetent Participant and, if the Participant is deceased, the legal
representative of the estate of the Participant or the person or persons who
may, by bequest or inheritance, or under the terms of an Award or forms
submitted by the Participant to the Committee under Section 13(h) hereof,
acquire the right to exercise an Option or Stock Appreciation Right or receive
cash and/or Shares issuable in satisfaction of an Award in the event of a
Participant’s death.

(ii) “Term” means the period during which an Option or Stock Appreciation Right
may be exercised or the period during which the restrictions placed on
Restricted Stock or any other Award are in effect.

(jj) “Unit” means a bookkeeping entry that may be used by the Company to record
and account for the grant of Stock, Units of Stock, Stock Appreciation Rights
and Performance Shares expressed in terms of Units of Stock until such time as
the Award is paid, canceled, forfeited or terminated.

Except when otherwise indicated by the context, reference to the masculine
gender shall include, when used, the feminine gender and any term used in the
singular shall also include the plural.

3. Administration.

(a) Authority of Committee. The Committee shall administer this Plan or delegate
its authority to do so as provided in Section 3(c) hereof. The Committee shall

 

6



--------------------------------------------------------------------------------

have exclusive power (acting alone or, to the extent the Committee deems
appropriate for purposes of Exchange Act Rule 16b-3, in conjunction with the
full Board), subject to the limitations contained in this Plan, to make Awards
and to determine when and to whom Awards will be granted, and the form, amount
and other terms and conditions of each Award, subject to the provisions of this
Plan. The Committee, subject to the limitations contained in this Plan, may
determine whether, to what extent and under what circumstances Awards may be
settled, paid or exercised in cash, Shares or other Awards or other property, or
canceled, forfeited or suspended. The Committee shall have the authority to
interpret this Plan and any Award or Agreement made under this Plan, to
establish, amend, waive and rescind any rules and regulations relating to the
administration of this Plan, to determine the terms and provisions of any
Agreement entered into hereunder (not inconsistent with this Plan), and to make
all other determinations necessary or advisable for the administration of this
Plan. The Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent it
shall deem desirable. All determinations of the Committee in the administration
of this Plan, as described herein, shall be final, binding and conclusive,
including, without limitation, as to any adjustments pursuant to Section 13(f).
A majority of the members of the Committee shall constitute a quorum for any
meeting of the Committee. Notwithstanding the foregoing, in administering this
Plan with respect to Awards for Non-Employee Directors, the Board shall exercise
the powers of the Committee.

(b) Delegation of Authority. The Committee may delegate all or any part of the
administration of this Plan to one or more committees of directors of the
Company, or to senior officers of the Company, and may authorize further
delegation by such committees to senior officers of the Company, in each case to
the extent permitted by Missouri law; provided that, determinations regarding
the timing, pricing, amount and terms of any Award to a “reporting person” for
purposes of Section 16 of the Exchange Act shall be made only by the Committee;
and provided further that, no such delegation may be made that would cause
Awards or other transactions under this Plan to cease to be exempt from
Section 16(b) of the Exchange Act or cause an Award intended to qualify for
favorable treatment under Section 162(m) of the Code not to qualify for, or to
cease to qualify for, the favorable treatment under Section 162(m) of the Code.
Any such delegation may be revoked by the Committee at any time.

(c) Board Authority. Any authority granted to the Committee may also be
exercised by the Board or another committee of the Board, except to the extent
that the grant or exercise of such authority would cause any Award intended to
qualify for favorable treatment under Section 162(m) of the Code to cease to
qualify for the favorable treatment under Section 162(m) of the Code. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control. Without limiting the
generality of the foregoing, to the extent the Board has delegated any authority
under this Plan to another committee of the Board, such authority shall not be
exercised by the Committee unless expressly permitted by the Board in connection
with such delegation.

 

7



--------------------------------------------------------------------------------

(d) Awards for Non-Employee Directors. The Board (which may delegate the
determination to a Committee of the Board) may from time to time determine that
each individual who is elected or appointed to the office of director as a
Non-Employee Director receive an Award (other than Incentive Stock Options) as
compensation, in whole or in part, for such individual’s services as a director.
In determining the level and terms of such Awards for Non-Employee Directors,
the Board may consider such factors as compensation practices of comparable
companies with respect to directors, consultants’ recommendations, and such
other information as the Board may deem appropriate.

4. Shares Available; Maximum Payouts.

(a) Shares Available. Subject to the provisions of this subsection, the maximum
number of Shares that may be delivered to Participants and beneficiaries under
the Plan shall be equal to the sum of: (i) six million five hundred thousand
(6,500,000); plus (ii) any Shares that are forfeited, withheld to pay taxes,
expire or are canceled without delivery of Shares. To the extent any Shares
covered by an Award are not delivered to a Participant or beneficiary because
(i) the Award settled in cash; (ii) the Award expires or is forfeited or
canceled; or (iii) the Shares under an Award are not delivered because the
Shares are used to satisfy the applicable tax withholding obligation, such
Shares shall not be deemed to have been delivered for purposes of determining
the maximum number of Shares available for delivery under the Plan and shall
again be available for issuance pursuant to Awards. If the exercise price of any
Award granted under the Plan is satisfied by tendering Shares to the Company,
only the number of Shares issued net of the Shares tendered shall be deemed
delivered for purposes of determining the maximum number of Shares available
under the Plan. The Shares with respect to which Awards may be made under the
Plan shall be Shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury Shares, including Shares
purchased in the open market or in private transactions.

(b) Award Limitations. The maximum aggregate number of Shares available for
Awards that are Incentive Stock Options under the Plan shall be three million
(3,000,000).

(c) Spin-off. Notwithstanding anything herein to the contrary, awards granted in
connection with the distribution on a pro rata basis to the holders of Ralcorp
Holdings, Inc. common stock of at least 80% of the outstanding Shares of the
Company’s common stock owned by Ralcorp Holdings, Inc. (“Spin-Off”) in
substitution for awards originally granted by Ralcorp Holdings, Inc. shall
reduce the maximum number of Shares available for delivery under the Plan and
the total number of Shares that may be issued to any one Participant during the
term of the Plan.

5. Eligibility. Awards may be granted under this Plan to any Associate at the
discretion of the Committee. For this purpose, individuals eligible to receive
Awards include any former employee of the Company or an Affiliate eligible to
receive a substitute Award as contemplated by Section 14.

 

8



--------------------------------------------------------------------------------

6. General Terms of Awards.

(a) Awards. Awards under this Plan may consist of Options (either Incentive
Stock Options or Non-Qualified Stock Options), Stock Appreciation Rights,
Performance Shares, Restricted Stock, Restricted Stock Units, or Other Awards.

(b) Amount of Awards. Each Agreement shall set forth the number of Shares of
Restricted Stock, Stock, Stock Units, or Performance Shares, or the amount of
cash, subject to such Agreement, or the number of Shares to which the Option
applies or with respect to which payment upon the exercise of the Stock
Appreciation Right is to be determined, as the case may be, together with such
other terms and conditions applicable to the Award (not inconsistent with this
Plan) as determined by the Committee in its sole discretion.

(c) Term. Each Agreement, other than those relating solely to Awards of Stock
without restrictions, shall set forth the Term of the Award and any applicable
Performance Period, as the case may be, but in no event shall the Term of an
Award or the Performance Period be longer than ten years after the date of
grant; provided, however, that the Committee may, in its discretion, grant
Awards with a longer term to Participants who are located outside the United
States. An Agreement with a Participant may permit acceleration of vesting
requirements and of the expiration of the applicable Term upon such terms and
conditions as shall be set forth in the Agreement, which may, but, unless
otherwise specifically provided in this Plan, need not, include, without
limitation, acceleration resulting from the occurrence of the Participant’s
death or Disability. Acceleration of the Performance Period of Performance
Shares and other performance-based Awards shall be subject to Section 9(b) or
Section 12 hereof, as applicable.

(d) Agreements. Each Award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions, as determined by the Committee, that
shall apply to such Award, in addition to the terms and conditions specified in
this Plan.

(e) Transferability. Except as otherwise permitted by the Committee, during the
lifetime of a Participant to whom an Award is granted, only such Participant (or
such Participant’s legal representative) may exercise an Option or Stock
Appreciation Right or receive payment with respect to any other Award. Except as
otherwise permitted by the Committee, no Award of Restricted Stock (prior to the
expiration of the restrictions), Restricted Stock Units, Options, Stock
Appreciation Rights, Performance Shares or Other Award (other than an award of
Stock without restrictions) may be sold, assigned, transferred, exchanged, or
otherwise encumbered, and any attempt to do so (including pursuant to a decree
of divorce or any judicial declaration of property division) shall be of no
effect. Notwithstanding the immediately preceding sentence, an Agreement may
provide that an Award shall be transferable to a Successor in the event of a
Participant’s death.

 

9



--------------------------------------------------------------------------------

(f) Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise and/or retain an Award
following termination of the Participant’s employment with the Company or its
Affiliates. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement, need not be uniform among
Award Agreements issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.

(g) Change in Control. The treatment of Awards upon a Change in Control shall be
set forth in the Award Agreement; provided, however, that in no event may the
vesting of any Award be accelerated as a result of a Change in Control until on
or after the Change in Control Date.

(h) Rights as Shareholder. A Participant shall have no right as a shareholder
with respect to any securities covered by an Award until the date the
Participant becomes the holder of record.

(i) Performance Conditions. The Committee may require the satisfaction of
certain performance goals as a condition to the grant or vesting of any Award
provided under the Plan.

7. Stock Options.

(a) Terms of All Options.

(i) Grants. Each Option shall be granted pursuant to an Agreement as either an
Incentive Stock Option or a Non-Qualified Stock Option. Only Non-Qualified Stock
Options may be granted to Associates who are not employees of the Company or an
Affiliate. In no event may Options known as reload options be granted hereunder.

(ii) Purchase Price. The purchase price of each Share subject to an Option shall
be determined by the Committee and set forth in the applicable Agreement, but
shall not be less than 100% of the Fair Market Value of a Share as of the date
the Option is granted. The purchase price of the Shares with respect to which an
Option is exercised shall be payable in full at the time of exercise, provided
that, to the extent permitted by law and in accordance with rules adopted by the
Committee, Participants may simultaneously exercise Options and sell the Shares
thereby acquired pursuant to a brokerage or similar relationship and use the
proceeds from such sale to pay the purchase price of such Shares. The purchase
price may be paid in cash or, if the Committee so permits, through delivery or
tender to the Company of Shares held, either actually or by attestation, by such
Participant (in each case, such Shares having a Fair Market Value as of the date
the Option is exercised equal to the purchase price of the Shares being
purchased pursuant to the Option) or through a net or cashless form of exercise
as permitted by the Committee, or, if the Committee so permits, a combination
thereof, unless otherwise provided in the Agreement. Further, the Committee, in
its discretion,

 

10



--------------------------------------------------------------------------------

may approve other methods or forms of payment of the purchase price, and
establish rules and procedures therefor.

(iii) Exercisability. Each Option shall be exercisable in whole or in part on
the terms provided in the Agreement. Vesting of an Option may be accelerated
upon the occurrence of certain events as provided in the Award Agreement. In no
event shall any Option be exercisable at any time after its Term. When an Option
is no longer exercisable, it shall be deemed to have lapsed or terminated.

(b) Incentive Stock Options. In addition to the other terms and conditions
applicable to all Options:

(i) the aggregate Fair Market Value (determined as of the date the Option is
granted) of the Shares with respect to which Incentive Stock Options held by an
individual first become exercisable in any calendar year (under this Plan and
all other incentive stock options plans of the Company and its Affiliates) shall
not exceed $100,000 (or such other limit as may be required by the Code), if
such limitation is necessary to qualify the Option as an Incentive Stock Option,
and to the extent an Option or Options granted to a Participant exceed such
limit such Option or Options shall be treated as Non-Qualified Stock Options;

(ii) an Incentive Stock Option shall not be exercisable and the Term of the
Award shall not be more than ten years after the date of grant (or such other
limit as may be required by the Code) if such limitation is necessary to qualify
the Option as an Incentive Stock Option;

(iii) the Agreement covering an Incentive Stock Option shall contain such other
terms and provisions which the Committee determines necessary to qualify such
Option as an Incentive Stock Option; and

(iv) notwithstanding any other provision of this Plan if, at the time an
Incentive Stock Option is granted, the Participant owns (after application of
the rules contained in Section 424(d) of the Code, or its successor provision)
Shares possessing more than ten percent of the total combined voting power of
all classes of stock of the Company or its subsidiaries, (A) the option price
for such Incentive Stock Option shall be at least 110% of the Fair Market Value
of the Shares subject to such Incentive Stock Option on the date of grant and
(B) such Option shall not be exercisable after the date five years from the date
such Incentive Stock Option is granted.

8. Stock Appreciation Rights.

(a) Grant. An Award of a Stock Appreciation Right shall entitle the Participant,
subject to terms and conditions determined by the Committee, to receive

 

11



--------------------------------------------------------------------------------

upon exercise of the Stock Appreciation Right all or a portion of the excess of
(i) the Fair Market Value of a specified number of Shares as of the date of
exercise of the Stock Appreciation Right over (ii) a specified price which shall
not be less than 100% of the Fair Market Value of such Shares as of the date of
grant of the Stock Appreciation Right (“purchase price”). Each Stock
Appreciation Right may be exercisable in whole or in part on the terms provided
in the applicable Agreement. No Stock Appreciation Right shall be exercisable at
any time after its Term. When a Stock Appreciation Right is no longer
exercisable, it shall be deemed to have lapsed or terminated. Except as
otherwise provided in the applicable Agreement, upon exercise of a Stock
Appreciation Right, payment to the Participant (or to his or her Successor)
shall be made in the form of cash, Stock or a combination of cash and Stock (as
determined by the Committee if not otherwise specified in the Award) as promptly
as practicable after such exercise. The Agreement may provide for a limitation
upon the amount or percentage of the total appreciation on which payment
(whether in cash and/or Stock) may be made in the event of the exercise of a
Stock Appreciation Right.

(b) Exercisability. Each Stock Appreciation Right shall vest in whole or in part
on the terms provided in the Agreement. The vesting of a Stock Appreciation
Right may be accelerated upon the occurrence of certain events as provided in
the Award Agreement. In no event shall any Stock Appreciation Right be
exercisable at any time after its Term. When a Stock Appreciation Right is no
longer exercisable, it shall be deemed to have lapsed or terminated.

9. Performance Shares.

(a) Initial Award. An Award of Performance Shares shall entitle a Participant
(or a Successor) to future payments based upon the achievement of performance
targets established in writing by the Committee. Payment shall be made in cash
or Stock, or a combination of cash and Stock, as determined by the Committee.
Such performance targets shall be determined by the Committee in its sole
discretion. The Agreement may establish that a portion of the maximum amount of
a Participant’s Award will be paid for performance which exceeds the minimum
target but falls below the maximum target applicable to such Award. The
Agreement shall also provide for the timing of such payment.

(b) Acceleration and Adjustment. The applicable Agreement may permit an
acceleration of the Performance Period and an adjustment of performance targets
and payments with respect to some or all of the Performance Shares awarded to a
Participant, upon such terms and conditions as shall be set forth in the
Agreement, upon the occurrence of certain events, which may, but need not,
include without limitation a Fundamental Change, the Participant’s death or
Disability, a change in accounting practices of the Company or its Affiliates, a
reclassification, stock dividend, stock split or stock combination, or other
event as provided in Section 13(f) hereof.

(c) Valuation. To the extent that payment of a Performance Share is made in
cash, a Performance Share earned after conclusion of a Performance Period shall
have a

 

12



--------------------------------------------------------------------------------

value equal to the Fair Market Value of a Share on the last day of such
Performance Period.

(d) Voting; Dividends. Participants holding Performance Shares shall have no
voting rights with respect to such Awards and shall have no dividend rights with
respect to Shares subject to such Performances Shares other than as the
Committee so provides, in its discretion, in an Award Agreement; provided, that,
any such dividends shall be subject to such restrictions and conditions as the
Committee may establish with respect to the Performance Shares and shall be
payable only at the same time as the underlying Performance Shares may become
earned, vested, and payable.

10. Restricted Stock and Restricted Stock Unit Awards.

(a) Grant. All or any part of any Restricted Stock or Restricted Stock Unit
Award may be subject to such conditions and restrictions as may be established
by the Committee, and set forth in the applicable Award Agreement, which may
include, but are not limited to, continuous service with the Company, a
requirement that a Participant pay a purchase price for such Award, the
achievement of specific performance goals, and/or applicable securities laws
restrictions. During any period during which an Award of Restricted Stock or
Restricted Stock Units is restricted and subject to a substantial risk of
forfeiture, (i) Participants holding Restricted Stock Awards may exercise full
voting rights with respect to such Shares and shall be entitled to receive all
dividends and other distributions paid with respect to such Shares while they
are so restricted and (ii) Participants holding Restricted Stock Units shall
have no voting rights with respect to such Awards and shall have no dividend
rights with respect to Shares subject to such Restricted Stock Units other than
as the Committee so provides, in its discretion, in an Award Agreement. Any
dividends or dividend equivalents may be paid currently or may be credited to a
Participant’s account and may be subject to such restrictions and conditions as
the Committee may establish.

(b) Vesting. The vesting of a Restricted Stock or Restricted Stock Units Award
may be accelerated upon the occurrence of certain events as provided in the
Award Agreement.

11. Other Awards. The Committee may from time to time grant Other Awards under
this Plan, including without limitation those Awards pursuant to which a cash
bonus award may be made or pursuant to which Shares may be acquired in the
future, such as Awards denominated in Stock, Stock Units, securities convertible
into Stock and phantom securities. The Committee, in its sole discretion, shall
determine, and provide in the applicable Agreement for, the terms and conditions
of such Awards provided that such Awards shall not be inconsistent with the
terms and purposes of this Plan. The Committee may, in its sole discretion,
direct the Company to issue Shares subject to restrictive legends and/or stop
transfer instructions which are consistent with the terms and conditions of the
Award to which such Shares relate. In addition, the Committee may, in its sole
discretion, issue such Other Awards subject to the performance criteria under
Section 12 hereof.

 

13



--------------------------------------------------------------------------------

12. Performance-Based Awards.

(a) Application to Covered Employee. Notwithstanding any other provision of the
Plan, the Committee may provide, in its discretion, that an Award granted to any
Participant is subject to this Section 12, to the extent the Committee deems
appropriate.

(b) Performance Goals. Awards under the Plan may be made subject to the
achievement of performance goals established by the Committee relating to one or
more business criteria (“Performance Criteria”) pursuant. Performance Criteria
may be applied to the Company, an Affiliate, a Parent, a Subsidiary, division,
business unit, corporate group or individual or any combination thereof and may
be measured in absolute levels or relative to another company or companies, a
peer group, an index or indices or Company performance in a previous period.
Performance may be measured annually or cumulatively over a longer period of
time. Performance Criteria that may be used to establish performance goals are:
base-business net sales, total segment profit, adjusted EBITDA, adjusted diluted
earnings per share, adjusted gross profit, adjusted operating profit, earnings
or earnings per share before income tax (profit before taxes), net earnings or
net earnings per share (profit after tax), compound annual growth in earnings
per share, operating income, total shareholder return, compound shareholder
return, return on equity, average return on invested capital, pre-tax and
pre-interest expense return on average invested capital, which may be expressed
on a current value basis, or sales growth, marketing, operating or workplan
goals. Performance will be evaluated by excluding the effect of any
extraordinary, unusual or non-recurring items that occur during the applicable
Performance Period. The performance goals for each Participant and the amount
payable if those goals are met shall be established in writing for each
specified period of performance by the Committee no later than 90 days after the
commencement of the period of service to which the performance goals relate and
while the outcome of whether or not those goals will be achieved is
substantially uncertain. However, in no event will such goals be established
after 25% of the period of service to which the goals relate has elapsed. The
performance goals shall be objective. Such goals and the amount payable for each
performance period if the goals are achieved shall be set forth in the
applicable Agreement. Following the conclusion or acceleration of each
Performance Period, the Committee shall determine the extent to which
(i) Performance Criteria have been attained, (ii) any other terms and conditions
with respect to an Award relating to such Performance Period have been
satisfied, and (iii) payment is due with respect to a performance-based Award.
No amounts shall be payable to any Participant for any Performance Period unless
and until the Committee certifies that the Performance Criteria and any other
material terms were in fact satisfied.

(c) Adjustment of Payment. With respect to any Award that is subject to this
Section 12, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award. The applicable Agreement may permit an
acceleration of the Performance Period and an adjustment of performance targets
and payments with respect to some or all of the performance-based Award(s)
awarded to a Participant, upon such terms and conditions as shall be set forth
in the Agreement, upon the occurrence of certain events, which may, but need
not, include without limitation a Fundamental

 

14



--------------------------------------------------------------------------------

Change, the Participant’s death or Disability, a change in accounting practices
of the Company or its Affiliates, a reclassification, stock dividend, stock
split or stock combination, or other event as provided in Section 13(f) hereof.
Notwithstanding the foregoing, an Award subject to this Section 12 shall vest or
be earned no more rapidly than immediate vesting on the first anniversary of the
Award grant date, except as may be provided in the Award Agreement.

(d) Other Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 12 as it may deem necessary or
appropriate.

13. General Provisions.

(a) Effective Date of this Plan. This Plan shall become effective as of January
    , 2012, subject to the completion of the Spin-Off and provided that this
Plan is approved and ratified by Ralcorp Holdings, Inc. as the sole shareholder
of the Company immediately prior to such date.

(b) Duration of this Plan; Date of Grant. This Plan shall remain in effect for a
term of ten years following the date on which it is effective (i.e., until
January     , 2022) or until all Shares subject to the Plan shall have been
purchased or acquired according to the Plan’s provisions, whichever occurs
first, unless this Plan is sooner terminated pursuant to Section 13(e) hereof.
The date and time of approval by the Committee of the granting of an Award shall
be considered the date and time at which such Award is made or granted, or such
later effective date as determined by the Committee, notwithstanding the date of
any Agreement with respect to such Award; provided, however, that the Committee
may grant Awards other than Incentive Stock Options to Associates or to persons
who are about to become Associates, to be effective and deemed to be granted on
the occurrence of certain specified contingencies, provided that if the Award is
granted to a non-Associate who is about to become an Associate, such specified
contingencies shall include, without limitation, that such person becomes an
Associate.

(c) Right to Terminate Employment. Nothing in this Plan or in any Agreement
shall confer upon any Participant who is an employee of the Company the right to
continue in the employment of the Company or any Affiliate or affect any right
which the Company or any Affiliate may have to terminate or modify the
employment of the Participant with or without cause.

(d) Tax Withholding. The Company shall withhold from any payment of cash or
Stock to a Participant or other person under this Plan an amount sufficient to
cover any required withholding taxes, including the Participant’s social
security and Medicare taxes (FICA) and federal, state and local income tax with
respect to income arising from payment of the Award. The Company shall have the
right to require the payment of any such taxes before issuing any Stock pursuant
to the Award. In lieu of all or any part of a cash payment from a person
receiving Stock under this Plan, the

 

15



--------------------------------------------------------------------------------

Committee may, in the applicable Agreement or otherwise, permit a person to
cover all or any part of the required withholdings, and to cover any additional
withholdings up to the amount needed to cover the person’s full FICA and
federal, state and local income tax with respect to income arising from payment
of the Award, through a reduction of the numbers of Shares delivered to such
person or a delivery or tender to the Company of Shares held by such person, in
each case valued in the same manner as used in computing the withholding taxes
under applicable laws.

(e) Amendment, Modification and Termination of this Plan. Except as provided in
this Section 13(e), the Board may at any time amend, modify, terminate or
suspend this Plan. Except as provided in this Section 13(e), the Committee may
at any time alter or amend any or all Agreements under this Plan to the extent
permitted by law and subject to the requirements of Section 2(b), in which
event, as provided in Section 2(b), the term “Agreement” shall mean the
Agreement as so amended. Amendments are subject to approval of the shareholders
of the Company only as required by applicable law or regulation, or if the
amendment increases the total number of shares available under this Plan. No
termination, suspension or modification of this Plan may materially and
adversely affect any right acquired by any Participant (or a Participant’s legal
representative) or any Successor or permitted transferee under an Award granted
before the date of termination, suspension or modification, unless otherwise
provided in an Agreement or otherwise or required as a matter of law. It is
conclusively presumed that any adjustment for changes in capitalization provided
for in Sections 9(b), 12(c) or 13(f) hereof does not adversely affect any right
of a Participant or other person under an Award.

(f) Adjustment for Changes in Capitalization. Appropriate adjustments in the
aggregate number and type of securities that may be issued, represented, and
available for Awards under this Plan, in the limitations on the number and type
of securities that may be issued to an individual Participant, in the number and
type of securities and amount of cash subject to Awards then outstanding, in the
Option purchase price as to any outstanding Options, in the purchase price as to
any outstanding Stock Appreciation Rights, and, subject to Sections 9(b) and
12(c) hereof, in outstanding Performance Shares and payments with respect to
outstanding Performance Shares, and comparable adjustments, if applicable, to
any outstanding Other Award, automatically shall be made to give effect to
adjustments made in the number or type of Shares through a Fundamental Change,
divestiture, distribution of assets to shareholders (other than ordinary cash
dividends), reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, stock combination or exchange, rights
offering, spin-off or other relevant change, provided that fractional Shares
shall be rounded to the nearest whole Share, for which purpose one-half share
shall be rounded down to the nearest whole Share.

(g) Other Benefit and Compensation Programs. Payments and other benefits
received by a participant under an Award shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the

 

16



--------------------------------------------------------------------------------

determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or an Affiliate, unless expressly so
provided by such other plan, contract or arrangement or the Committee determines
that an Award or portion of an Award should be included to reflect competitive
compensation practices or to recognize that an Award has been made in lieu of a
portion of competitive cash compensation.

(h) Beneficiary Upon Participant’s Death. To the extent that the transfer of a
participant’s Award at death is permitted by this Plan or under an Agreement,
(i) a Participant’s Award shall be transferable to the beneficiary, if any,
designated on forms prescribed by and filed with the Committee and (ii) upon the
death of the Participant, such beneficiary shall succeed to the rights of the
Participant to the extent permitted by law and this Plan. If no such designation
of a beneficiary has been made, or if the Committee shall be in doubt as to the
rights of any beneficiary, as determined in the Committee’s discretion, the
Participant’s legal representative shall succeed to the Awards, which shall be
transferable by will or pursuant to laws of descent and distribution to the
extent permitted by this Plan or under an Agreement, and the Company and the
Committee and Board and members thereof, shall not be under any further
liability to anyone. To the extent an Award recipient has a beneficiary
designation in effect immediately prior to the Spin-Off with respect to an award
relating to the common stock of Ralcorp Holdings, Inc. that is the subject of a
substitute Award hereunder as described in Section 14, such designation shall
remain in effect with respect to such substitute Award unless and until a new
beneficiary designation that by its terms supersedes such first beneficiary
designation is made in accordance with the terms of this Plan.

(i) Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under this Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under this Plan
nor shall anything contained in this Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant or Successor. To the extent any
person acquires a right to receive an Award under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.

(j) Limits of Liability.

(i) Any liability of the Company to any Participant with respect to an Award
shall be based solely upon contractual obligations created by this Plan and the
Agreement.

(ii) Except as may be required by law, neither the Company nor any member or
former member of the Board or the Committee, nor any other person participating
(including participation pursuant to a delegation of authority under Section 3
hereof) in any determination of any question under this Plan, or in the

 

17



--------------------------------------------------------------------------------

interpretation, administration or application of this Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
this Plan.

(iii) To the full extent permitted by law, each member and former member of the
Committee and each person to whom the Committee delegates or has delegated
authority under this Plan shall be entitled to indemnification by the Company
against any loss, liability, judgment, damage, cost and reasonable expense
incurred by such member, former member or other person by reason of any action
taken, failure to act or determination made in good faith under or with respect
to this Plan.

(k) Compliance with Applicable Legal Requirements. The Company shall not be
required to issue or deliver a certificate for Shares distributable pursuant to
this Plan unless the issuance of such certificate complies with all applicable
legal requirements including, without limitation, compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended and
in effect from time to time or any successor statute, the Exchange Act and the
requirements of the exchanges, if any, on which the Company’s Shares may, at the
time, be listed.

(l) Deferrals and Settlements. The Committee may require or permit Participants
to elect to defer the issuance of Shares or the settlement of Awards in cash
under such rules and procedures as it may establish under this Plan. It may also
provide that deferred settlements include the payment or crediting of interest
on the deferral amounts.

14. Substitute Awards. Awards may be granted under this Plan from time to time
in substitution for Awards held by employees of other corporations who are about
to become Associates, or whose employer is about to become a Subsidiary of the
Company, as the result of the Spin-Off, a merger or consolidation of the Company
or a Subsidiary of the Company with another corporation, the acquisition by the
Company or a Subsidiary of the Company of all or substantially all the assets of
another corporation or the acquisition by the Company or a Subsidiary of the
Company of at least 50% of the issued and outstanding stock of another
corporation. The terms and conditions of the substitute Awards so granted may
vary from the terms and conditions set forth in this Plan to such extent as the
Board at the time of the grant may deem appropriate to conform, in whole or in
part, to the provisions of the Awards in substitution for which they are
granted, but with respect to Awards which are Incentive Stock Options, no such
variation shall be permitted which affects the status of any such substitute
option as an Incentive Stock Option.

Awards may be granted under this Plan in substitution for awards relating to
shares of common stock of Ralcorp Holdings, Inc. or for cash incentive awards
and, in either case, outstanding immediately prior to the Spin-Off. The terms
and conditions of any substitute Awards so granted may vary from the terms and
conditions set forth in this Plan to such extent the Board or the Committee, as
applicable, at the time of the grant may deem appropriate to conform, in whole
or in part, to the provisions of the awards in substitution for which they are
granted. Notwithstanding the foregoing, nothing herein shall require such
substitute Awards to

 

18



--------------------------------------------------------------------------------

be made under this Plan, the terms of any such substitute Awards may vary from
Award to Award, and any such substitute Awards may be made with respect to one
or more prior awards (in whole or in part) and individuals and need not be made
with respect to all prior awards or with respect to all such individuals. The
Board or the Committee, as applicable, shall have discretion to select
individuals to whom such substitute Awards are to be granted and the applicable
terms and number of Shares or amount of cash applicable to such Awards.

15. Governing Law. To the extent that federal laws do not otherwise control,
this Plan and all determinations made and actions taken pursuant to this Plan
shall be governed by the laws of Missouri, without giving effect to principles
of conflicts of laws, and construed accordingly.

16. Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

17. Deferred Compensation. If any Award would be considered deferred
compensation as defined under Code Section 409A and would fail to meet the
requirements of Code Section 409A, then such Award shall be null and void.

 

19